RESTRICTION REQUIREMENTANDDETAILED ACTION 
Notice of Pre-A/A or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Multiple Embodiments – Restriction Required 
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1 - 1.10  
Embodiment 2 - Figs. 2.1 - 2.10
Embodiment 3 - Figs. 3.1 - 3.10
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above embodiments divide into the following patentably distinct groups of designs:
Group I - Embodiment 1
Group I - Embodiment 2
Group III – Embodiment 3
The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited. Therefore, they are considered by the examiner to be obvious variations of one another within the group. These embodiments thus comprise a single inventive concept and are grouped together. The difference in the overall shape and appearance of each article presented in each embodiment create distinguishable designs from each other. 
 
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs. 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held non-responsive. Applicant is also requested to direct cancellation of all reproduction figures and the corresponding descriptions which are directed to the nonelected group(s).
For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
Note Regarding the Prosecution 
In the interest of compact prosecution, the following rejection is included as it would apply to any of the elected Group. 
Non-Final Rejection under 35 USC 112 paragraphs (a) and (b)
The claim is rejected under 35 USC 112 paragraphs (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture. 
Specifically, the extent of the claimed surfaces of the article portrayed in each embodiment, especially Embodiment 3 cannot be understood without resorting to conjecture. 
For instance, in regards to Embodiment 1 and Embodiment 2, is the entire surface of the headband article claimed up until the perimeter edge defined by broken lines? The description of the broken lines only describe that the broken lines are not claimed. However, it is not sufficiently clear if the surface is claimed between the center opening up to the outer perimeter edge defined by broken lines. 

    PNG
    media_image1.png
    528
    761
    media_image1.png
    Greyscale

Furthermore, in regards to Embodiment 3, the disclosure is not sufficiently clear if the areas between the radiating lines is claimed or not. Additionally, if the area between the radiating lines is claimed, where does the extent of the claimed surface end between the radiating lines? 

    PNG
    media_image2.png
    599
    514
    media_image2.png
    Greyscale

Applicant may attempt to overcome this refusal by clarifying the extent of the claimed surfaces of the headband article in their reply with election. For instance, should applicant elect Embodiment 1 (Group I), then applicant may clarify in the specification that the claimed design extends up to the outer perimeter edge. 
From what can best be understood, it appears that the inventor is seeking to claim a three-dimensional headband article. However, the three-dimensional shape and appearance of the headwear article is not sufficiently portrayed among the disclosure without resorting to conjecture. Therefore, the determination of patentability is based on the design for the article which has been shown and described.
Given that the design is not two-dimensional, its overall shape is an integral part of its overall appearance. The provided reproduction views do not support how the claimed design would most likely appear in a three-dimensional sense, and thus be available for one skilled in the art to recreate. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicant regards as the invention to enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
Requirements for Filing Replacement Reproductions 
If applicant chooses to amend the reproductions, the amended reproductions must meet the written description requirement of 35 USC 112 paragraph (a). It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the reproduction sheet, even if only one figure is being amended.  The figure or figure number of an amended replacement reproduction should not be labeled as “amended.”  
If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement reproduction sheet, and where necessary, the remaining figures must be renumbered and appropriate changes must be made to the corresponding brief description(s) for consistency. 
Additional replacement reproduction sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a reproduction sheet are cancelled, a replacement reproduction sheet is then not required. 
A marked-up copy of the reproduction sheet (labeled as “Annotated Sheet’), including an annotation showing that all the figures on that reproduction sheet have been cancelled must be presented in the filed amendment or remarks section that explains the change(s) to the reproductions. 
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
A response is required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Conclusion
A pending election of a Group for prosecution stands. In addition, the claim stands rejected under 35 USC 112 paragraphs (a) and (b) for the reasons set forth above. A determination of patentability over the prior art of record will be made upon resolution of the rejection above. 
The references cited by the examiner on the Notice of References Cited form (PTO-892) are pertinent to the claimed design. Applicant may view and obtain copies of the cited references by visiting https://www.uspto.gov/patents/search and pressing the “Patent Number Search” link under the “USPTO Patent Full-Text and Image Database) section. Any reference cited on the Notice of References cited form that begins with the letter “D”, i.e. D###,###, is an issued United States Design Patent. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jasmine Mlinarcik whose telephone number is (571)270-0206. The Examiner can normally be reached on Monday – Friday, 8am – 4pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor Lilyana Bekic can be reached at 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using    a USPTO supplied web-based collaboration tool. Should an interview request be desired, Examiner kindly asks for a minimum notice of at least seven business days prior from the proposed interview. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASMINE MLINARCIK/Examiner, Art Unit 2921                                                                                                                                                                                                        

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
General Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant's representative if the representative is not registered to practice before the USPTO. Appointment as applicant's representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO ("registered practitioner") or with a prose applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become "of record", a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 "Power of Attorney to Prosecute Applications Before the USPTO" may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an "Applicant Initiated Interview Request Form" (PTOL-413A). See MPEP 405. For acceptable ways to submit forms to the USPTO, see 'When Responding to Official USPTO Correspondence" below.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 "Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications" may be used to provide such authorization and is available at the USPTO web page. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see 'When Responding to Official USPTO Correspondence" below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and- resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions